DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 05/27/2021, with respect to the rejections of claims 1, 5, 7-11, 15, and 17-22 under 35 U.S.C. 103 as being unpatentable over David Arena, (Pub. No.: US 2018/0249130 A1), in view of Alford et al., (Pub. No.: US 2019/0103910 A1), and further in view of La et al., (Patent No.: US 10,306,397 B2), the rejections of claims 3 and 13 under 35 U.S.C. 103 as being unpatentable over David Arena, (Pub. No.: US 2018/0249130 A1), Alford et al., (Pub. No.: US 2019/0103910 A1), and La et al., (Patent No.: US 10,306,397 B2), in view of Visuri et al., (Pub. No.: US 2013/0322401 A1), and the rejections of claims 4 and 14 under 35 U.S.C. 103 as being unpatentable over David Arena, (Pub. No.: US 2018/0249130 A1), Alford et al., (Pub. No.: US 2019/0103910 A1), and La et al., (Patent No.: US 10,306,397 B2), in view of Russell L. Croucher, (Patent No.: 5,761,240) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 03/01/2021 has been withdrawn.  

Allowable Subject Matter
3.	Claims 1, 3-5, 7-11, 13-15, and 17-22 (now 1-18) allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  
“determining at least one of a material of construction, dimensions, or cargo capacity of a currently tracked cargo container;”
“selecting a preferred connection configuration from a plurality of connection configurations for establishing radio connections between the gateway and the plurality of sensors based on the at least one of a material of construction, dimensions, or cargo capacity of the currently tracked cargo container, the preferred connection configuration having at least one of operating frequency channel spacing, modulation type, or data transmission rate that is different from the current connection configuration;”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463